10-4545-ag
Lin v. Holder
                                                                                BIA
                                                                        A078 861 463
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 4th day of January, two thousand twelve.

PRESENT:
         JON O. NEWMAN,
         ROBERT A. KATZMANN,
         DENNY CHIN,
             Circuit Judges.
_______________________________________

ZHI LIN, AKA ONG LIN KIAT,
         Petitioner,

                v.                                      10-4545-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_______________________________________
FOR PETITIONER:              Gary J. Yerman, New York, New York.

FOR RESPONDENT:              Tony West, Assistant Attorney General;
                             Lyle D. Jentzer, Senior Litigation
                             Counsel; Charles S. Green, III,
                             Attorney,    Office   of   Immigration
                             Litigation, United States Department
                             of Justice, Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

       Zhi Lin, a native and citizen of the People’s Republic of

China, seeks review of an October 12, 2010, decision of the

BIA denying his motion to reopen.           In re Zhi Lin, aka Ong Ling

Kiat, No. A078 861 463 (B.I.A. Oct. 12, 2010).              We assume the

parties’ familiarity with the underlying facts and procedural

history of this case.

       We review the BIA’s denial of Lin’s motion to reopen for

abuse of discretion.        Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir.    2006).     When,    as   here,    the   BIA   considers   relevant

evidence of country conditions in evaluating a motion to

reopen,    we    review    the   BIA’s    factual     findings   under   the

substantial evidence standard.            See Jian Hui Shao v. Mukasey,

546 F.3d 138, 169 (2d Cir. 2008).



                                    -2-
      An alien may file only one motion to reopen and must do

so    within    90    days   of   the   agency’s    final      administrative

decision.       8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

Although Lin’s motion was indisputably untimely because it was

filed more than three years after the agency’s final order of

removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), there are no time

limitations for filing a motion to reopen if it is “based on

changed       country    conditions      arising     in    the    country    of

nationality or the country to which removal has been ordered,

if such evidence is material and was not available and would

not    have    been     discovered      or    presented   at     the   previous

proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

§ 1003.2(c)(3)(ii).

      The BIA did not abuse its discretion in finding that

Lin’s newly commenced practice of Christianity constituted a

change in his personal circumstances, rather than a change in

country conditions sufficient to excuse the untimely filing of

his motion to reopen.             See Li Yong Zheng v. U.S. Dep’t of

Justice, 416 F.3d 129, 130-31 (2d Cir. 2005) (explaining that

a change in “personal circumstances in the United States” did

not constitute a change in country conditions excusing the

filing deadline for motions to reopen).                   Moreover, the BIA


                                        -3-
reasonably concluded that the country conditions evidence that

Lin submitted in support of his motion to reopen did not

demonstrate a material change in conditions excusing the

untimely filing of his motion because the evidence showed only

that,   since    Lin’s    2005    removal    proceedings,        the   Chinese

government      had    continually       repressed    the        practice     of

Christianity      in     certain        areas.       See     8       U.S.C.   §

1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

Furthermore, although the evidence indicates that the Chinese

government may have intensified its repression of unregistered

religious groups in certain regions in the time period leading

up to the 2008 Olympics, that intensification was not material

to Lin, as he was from a province not mentioned with respect

to the intensification and filed his motion more than one year

after     the   Olympics    had     concluded.        See        8   U.S.C.   §

1229a(c)(7)(C)(ii); see also Jian Hui Shao, 546 F.3d at 169.

Accordingly, the BIA did not abuse its discretion in denying

Lin’s   motion    to     reopen    as    untimely.     See       8   U.S.C.   §

1229a(c)(7); see also 8 C.F.R. § 1003.2(c)(3).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,


                                    -4-
and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             -5-